This appeal questions a decree finding that First National Bank at Paris did not have the right to charge appellee's account with certain checks drawn on it by Blue Ribbon Corporation, such checks having been received as part of a deposit with which appellee was credited.
The checks were issued Saturday, February 29, 1936, payable to laborers in mines distant from Paris. Appellee cashed some of the checks. Others were accepted in trade or on account, such transactions having occurred on Saturday at appellee's store. The bank closed at three o'clock. Appellee insists that checks aggregating $776.31, and other checks, were cashed by him just as the bank was closing Saturday afternoon, and that he received $898. Appellant's explanation is that appellee presented the checks Monday, March 2, in connection with a deposit; that an adding machine slip was attached to the deposit ticket, showing a total of $1,515.43 in checks. Five hundred dollars cash was deducted and paid to appellee, whose account was credited with the difference of $1,015.43. It is not clear whether all checks comprising the claim of $776.31 were with the Monday deposit, or some were included in the list cashed Saturday.
It is admitted by Blue Ribbon Corporation's secretary that the checks were issued to workers February 29, but were dated March 2 — this for record purposes. If appellee accepted checks February 29 post-dated March 2, he did so with notice. However, the issue was intended for release on the 29th, and if the bank in these circumstances cashed them for appellee, the fact that prima facie they were not payable until March 2 is immaterial.
The bank's original ledger sheet, showing Blue Ribbon Corporation's account, reveals that 129 checks were cashed from February 17 to February 28. On the 28th Blue Ribbon's credit balance was $50.64. February 29 $999 was deposited, and $1,498.50 was deposited March 2. Balance at the close of business March 2 was $2,475.80. *Page 1062 
The February 29th credit was established through deposit of a check for $1,000 drawn in favor of Blue Ribbon Corporation by United Sales Company of Kansas City, Missouri, less exchange of $1. The $1,498.50 credit resulted from deposit of a $500 check drawn by Independent Lumber  Coal Company, of St. Joseph, Missouri, and a $1,000 check of United Sales Company, less exchange of $1.50. The checks were drawn on Missouri Valley Trust Company, of St. Joseph.
According to appellant's agents, the bank received a telegram from St. Joseph Monday afternoon near four o'clock stating that payment had been stopped on the three checks deposited by Blue Ribbon Corporation. Appellee says he was called by the bank about six o'clock Monday evening (after dark) and was told not to accept any more Blue Ribbon checks — that "something had happened."
Tuesday morning, March 3, appellee received from appellant sixteen Blue Ribbon checks on which appellee had received credit of $776.31.
June 20, 1936, appellant charged to loss $846.61 — the difference between the March 2d balance of $2,475.80 and $1,629.19. At the same time, the latter item was charged off. Checks drawn by Blue Ribbon Corporation and cashed by the bank or handled by parties other that, appellee made up the loss of $846.61.
The rule supported by the great weight of authority1
is that when a check is offered for deposit in the bank on which it is drawn, the bank has the right as against such depositor to reject it or refuse to pay it, or to receive it conditionally; but if it unqualifiedly accepts the check and places it to the credit of the depositor, it cannot thereafter, in the absence of fraud or collusion, repudiate the transaction. "The reason for this rule," says American Jurisprudence,1 "is that the unqualified acceptance of the check constitutes a completed transaction the effect of which is the same as though the check had been paid in cash and cash in turn deposited in the account. As a consequence, as between the bank and the depositor, the former must bear the loss if the check proves to be *Page 1063 
an overdraft on the drawer's account. The title to the check passes to the bank, which then becomes a debtor for the amount of such check. It is not necessary, in order to complete the credit to the depositor, that the check be debited to the drawer and marked `paid'."2
To the same effect is Corpus Juris Secundum, vol. 9, 284, at page 592. There it is said that "Where a bank has unqualifiedly accepted and placed to the credit of a depositor a check drawn on itself, it may not thereafter, in the absence of fraud or collusion, repudiate such completed transaction, although a depositor who has suffered no loss through dishonoring of the check may not recover of the bank, and by agreement the right to charge back may be preserved."
A leading case from which the rule seems to have been constructed is First National Bank of Cincinnati v. Burkhardt, 100 U.S. 686, 25 L.ed. 766, where it was said:
"When a check on itself is offered to a bank as a deposit, the bank has the option to accept or reject it, or to receive it upon such conditions as may be agreed upon. If it be rejected, there is no room for any doubt or question between the parties. If, on the other hand, the check is offered as a deposit and received as a deposit, there being no fraud and the check genuine, the parties are no less bound and concluded than in the former case. Neither can disavow or repudiate what has been done. The case is simply one of an executed contract. There are the requisite parties, the requisite consideration, and the requisite concurrence and assent of the minds of those concerned."
Law of the Burkhardt Case was applied by this court — or, rather, the principle was stated — in Arkansas Valley Bank v. Kelley,3 where it was said: "Some innocent person must suffer; and, as the bank's election to treat as a cash deposit the check from Payne by Burroughs, instead of receiving it for collection, as might have been done, caused the loss to fall upon it, the loss must remain there." *Page 1064 
In Rogers Commission Company v. Farmers Bank of Leslie,4 Mr. Justice Kirby said: "It was not necessary to the bank's liability that it should have on deposit to the drawers' credit more than the amount of the check at the time of its presentation, for it would have become liable to its payment by an acceptance of it, and could have permitted an overdraft as it had usually done, or withheld its own check, which it claimed to have in its drawer against the account of the makers of the check, which latter the testimony indicates it did do."
Appellant insists that the proof, including admissions of appellee, shows it was customary for the bank to accept without question checks drawn by its depositors, and at the close of the day's business to charge back all worthless items.5
Blue Ribbon Corporation mines at Scranton, where pay checks were delivered, closed at three o'clock. Appellee customarily cashed such checks because appellant bank closed at three o'clock. Because of simultaneous closing hours, the miners could not get to Paris in time to present their checks at the bank.
Appellee was asked how the bank received his deposit. His reply was that when a deposit was tendered "They checked [the list], and if there was [a check] not good they would hand it back to me."
"Q. Prior [to the time in question] you had deposited checks that were bad, and they brought them back to you, and charged them back to you? A. I have gotten back several small ones, but not the day I deposited them. They would charge them back and deliver them to me — one or two dollar checks. Q. You have had that to arise since this time on several little checks? — When *Page 1065 
you deposit a bunch of checks, don't they just look at your indorsement, and if the check is not good they charge it back? A. That is the way they did these. I guess it is the ordinary way the bank handles them."
This is the strongest testimony tending to prove a custom or practice known to appellee. By this evidence it is sought to raise a legal presumption that the bank conditionally accepted Blue Ribbon checks. If such custom prevailed, it is immaterial whether items comprising the charge-back were cashed on Saturday, or were included in the Monday deposit. If, on the other hand, the right to charge arises solely on account of reservations expressed on the deposit ticket, such right must have been exercised not later than the close of business of the day of conditional acceptance.
Admittedly no checks were charged Saturday, nor was there a debit to appellee's account on Monday. None of the items comprising the claim was charged to Blue Ribbon Corporation's account. Presumably they were carried as cash from Saturday (if appellee's testimony is correct) or from Monday afternoon's closing hour (if appellant's explanation is the proper one) until Tuesday morning. Appellant does not contend appellee was notified Monday that the checks would be charged to him. It is only insisted he was advised not to accept other similar checks.
The evidence is not sufficient to avouch a custom. Appellant insists it relied upon appellee's indorsement; that he was a customer of known responsibility; that his checks were examined only for the purpose of verifying the amounts and the total.
Conspicuous — and we think controlling — is the fact that during all of Monday's banking day, Blue Ribbon's account showed a credit balance of $2,475.80. Not until four o'clock was there any indication, even to the bank, that this balance was synthetic — and this was an hour after doors had been closed. If appellee, or anyone entitled to the information, had asked bank officials at any period of the day if Blue Ribbon checks were good, an affirmative answer would have been given. *Page 1066 
The bank elected to treat the foreign checks deposited by Blue Ribbon Corporation as so much cash. It charged $2.50 as exchange for handling them.
There was evidence of a custom whereby Blue Ribbon Corporation would not deposit its out-of-town checks until the pay roll was due. The bank, although having complained of the practice, permitted it.
Miscellaneous checks charged to Blue Ribbon account June 18 were cashed March 2 (or possibly February 29) because appellant elected to treat Blue Ribbon's deposit as an established credit insofar as third parties were concerned.
If the bank had any doubt about the St. Joseph checks, a relatively inexpensive telegraph message or telephone call would have put that doubt at rest. By an expenditure of approximately $1.50 the deposit could have been verified. If custom is to be relied upon, appellee has shown that it was appellant's practice to accept as cash Blue Ribbon's eleventh-hour deposit of foreign checks.
Of those concerned in the case at bar, only the bank had expressed disapproval of the practice of withholding deposits until pay rolls were ready to be released, yet in spite of its apprehension appellant continued to accept the business and to establish credits which Blue Ribbon Corporation was authorized to check against.
Appellee, if forced to sustain the loss, would be a victim of conditions he did not set in motion and over which he had no control. Of course, he could have refused to cash the checks. Extreme prudence might have suggested an inquiry regarding their status; but proof is conclusive that the only answer possible would have been one confirming his own belief that they were good.
The decree is affirmed.
SMITH, FRANK G., McHANEY and HOLT, JJ., dissent.
1 American Jurisprudence, v. 7, 457, p. 327.
2 See list of annotated cases referred to in American Jurisprudence, v. 7, p. 327 [note 5].
3 176 Ark. 387, 3 S.W.2d 53, 55 A.L.R. 808.
4 100 Ark. 537, 140 S.W. 992.
5 On the face of the deposit ticket was printed: "All checks and drafts are credited subject to payment under conditions stated on back of duplicate ticket." On the reverse side of the ticket the following appears: "In receiving items for deposit or collection, this bank acts only as depositor's collecting agent. . . . All items are credited subject to final payment. . . [The Bank] may charge back any item at any time before final payment whether returned or not; also, any item drawn on this bank not good at close of business on day deposited [may be charged back]."